                                                                           l !SD( ' ,; -, \.; \'
                                                                           ; ...~, \ I   l   :\   ,; •   ...         :
                                                                           ~ j \ /\__             l;           ""•   I




                                                                           LLH ; l{U'\lC\LI Y FlLLD
UNITED STATES DISTRICT COURT                                               DOC;,;
SOUTHERN DISTRICT OF NEW YORK                                        1 •   i) An : f l ! l -· J ~,:                      {d' d 3)tq_
-----------------------------------------------------------X
ROSENDO COELLO,
                                   Plaintiff,                                 19 CIVIL 2041 (JPO)

                 -v-                                                                JUDGMENT

ANDREW M. SAUL,
Commissioner of Social Security,
                            Defendant
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated December 20, 2019, that this action is reversed and remanded to

the Commissioner of Social Security pursuant to sentence four of 42 US.C. § 405(g), for further

administrative proceedings. On remand, the Appeals Counsel will remand to a different ALJ, and

the ALJ will give further consideration to the entire medical record, further evaluate the claimant's

RFC and issue a new decision limited to the closed period from the amended onset date of January

1, 2013 through July 1, 2017, the date on which Mr. Coello was found disabled on a subsequent

application.


Dated: New York, New York
       December 23, 2019

                                                                     RUBY J. KRAJICK

                                                                              Clerk of Court
                                                               BY:

                                                                               Deputy Clerk
